11-5063
    Youssef v. Halcrow, Inc.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 29th day of November, two thousand twelve.

    PRESENT:
              AMALYA L. KEARSE,
              CHESTER J. STRAUB,
              ROSEMARY S. POOLER,
                   Circuit Judges.
    _____________________________________

    Magdy Youssef,

                               Plaintiff-Appellant,

                     v.                                      11-5063

    Halcrow, Inc., a Delaware
    Corporation, Halcrow Holdings
    Limited, company organized under
    the laws of the United Kingdom,
    Halcrow Group Limited, company
    organized under the laws of the
    United Kingdom,

                   Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                  Magdy Youssef, pro se, Wanaque, NJ.

    FOR DEFENDANTS-APPELLEES:                 David Abramovitz, (Carol J.
                                              Patterson, on the brief) , Zetlin &
                                              De Chiara, LLP, New York, NY.
     Appeal from the judgment of the United States District Court

for the Southern District of New York (Castel, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Plaintiff-Appellant Magdy Youssef, pro se, appeals from the

district court’s order dismissing, on the defendants’ Fed. R.

Civ. P. 12(b)(6) motion, Youssef’s diversity    complaint.   We

assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

     “We review the district court’s grant of a Rule 12(b)(6)

motion to dismiss de novo, accepting all factual claims in the

complaint as true, and drawing all reasonable inferences in the

plaintiff’s favor.”    Famous Horse Inc. v. 5th Ave. Photo Inc.,

624 F.3d 106, 108 (2d Cir. 2010).     To survive a Rule 12(b)(6)

motion to dismiss, the complaint must plead “enough facts to

state a claim to relief that is plausible on its face.”      Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     Although all

factual allegations contained in the complaint are assumed to be

true, this tenet is “inapplicable to legal conclusions.”        Iqbal,

556 U.S. at 678.   A claim will have “facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”   Id.


                                  2
     Having conducted an independent and de novo review of the

record in light of the above principles, we now affirm for

substantially the same reasons set forth by the district court in

its November 1, 2011 memorandum and order.    Youssef’s argument on

appeal that the district court erred by refusing to credit as

true the assertion in his complaint that he was the sole owner of

an engineering design “to the exclusion of any other person or

entity,” is meritless as that assertion was merely a “legal

conclusion[] masquerading as [a] factual conclusion[],” which is

insufficient to defeat a motion to dismiss.    Kirch v. Liberty

Media Corp., 449 F.3d 388, 398 (2d Cir. 2006) (quoting Smith v.

Local 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d. Cir.

2002)).   The complaint’s factual allegations belie that legal

conclusion as the complaint alleges that when plaintiff was

Director of Structural Systems for his employer Tishman, Tishman

“requested Plaintiff, Mr. Youseff, to review the Halcrow

Defendants’ proposed structural design to see if he could find a

solution to the constructability and cost problems” (Complaint ¶

20), and thus under New York law, as the district court ruled,

Youssef’s work product belonged to his employer, see, e.g.,

Pullman Grp. LLC v. Prudential Ins. Co. Of Am., 288 A.D.2d 2, 3

(1st Dep’t 2001).   Moreover, in assessing the defendant’s motion

to dismiss, the district court properly considered an addendum to

Youssef’s employment application, which Youssef attached as an

exhibit to his opposition, as that document was “integral” to

                                 3
Youssef’s allegation that he, and not his employer, was the owner

of the engineering design.   See DiFolco v. MSNBC Cable L.L.C.,

622 F.3d 104, 111 (2d Cir. 2010) (holding that a court may

consider a document not incorporated by reference into the

complaint “where the complaint ‘relies heavily upon its terms and

effect,’ thereby rendering the document ‘integral’ to the

complaint” (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398

(2d Cir. 2006))).

     We have considered all of Youssef’s remaining arguments and

find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.


                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                   4